Citation Nr: 0329273	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98 01 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to July 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision of the Nashville, 
Tennessee  Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for an anxiety disorder, including 
depression.  

The claim was remanded by the Board in June 2001.  At that 
time, the Board noted that the veteran had appealed an 
earlier denial of the RO for service connection for 
posttraumatic stress disorder (PTSD).  That issue was 
included on appeal.  The case was returned to the Board in 
April 2003 when service connection for PTSD was denied.  At 
that time, it was considered that an additional claim for 
service connection for anxiety that was separate and distinct 
from the claim for depression had been raised.  Both issues 
were remanded by the Board at that time.  

As will be detailed in the decision below, the Board finds 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection and this portion 
of the decision will be granted.  For this reason, the issues 
will be combined in the future.  They combined matter of 
service connection for a psychiatric disorder will be 
addressed in the remand portion of this decision.   


FINDING OF FACT

1.	Service connection for a psychiatric disorder was denied 
by the RO in a June 1986 rating action.  The veteran did not 
appeal this decision.

2.	The evidence received since the June 1986 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

The evidence submitted subsequent to the June 1986 decision 
of the RO, which denied service connection for chronic 
psychiatric disorder, is new and material and the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the 
regulatory changes for 3.156(a) (new and material claims) and 
second sentence of 3.159(c) apply to claims filed on or after 
August 29, 2001 and are not applicable in the present case 
regarding whether new and material evidence has been 
submitted to reopen the claim.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

After reviewing the record, the Board is satisfied that for 
the purpose of reopening the veteran's claim, the 
requirements of the VCAA have been met.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Evidence of record at the time of the 1986 RO denial of 
service connection is briefly summarized.  The service 
medical records show that the veteran had complaints of 
emotional difficulties while on active duty.  Complaints were 
made in 1976, at which time the impression was of a 
situational anxiety disorder and in 1983, when the assessment 
was situational reaction with paranoia and suicidal ideation.  

In June 1986, the RO denied service for a nervous disorder.  
At that time the RO determined that the veteran's adjustment 
disorder was constitutional or development and not a 
disability for which service connection may be granted.  The 
veteran did not appeal that decision which is final.  
38 U.S.C.A. § 7105 (West 2002).  However, the veteran may 
reopen his claims by submitting new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

Evidence received subsequent to the June 1986 RO decision 
includes a report of a VA compensation examination conducted 
in July 2002.  At that time, the examiner stated that the 
veteran appeared to have a current psychiatric diagnoses of 
major depressive disorder and anxiety disorder.  The examiner 
rendered an opinion that the depressive symptoms and anxiety 
disorder appeared to have begun while the veteran was in 
service, although there was no record of this in the 
veteran's service record.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the July 2002 VA examination 
constitutes new and material evidence in that it indicates 
that the current psychiatric disorder may be related to 
service.  Accordingly, the claim for service connection for a 
psychiatric disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.  To this extent only, the appeal is granted.  



REMAND

A VA psychiatric examination in July 2002  contains a 
diagnosis of major depressive disorder and anxiety disorder.  
The examiner rendered an opinion that the depressive symptoms 
and anxiety disorder appeared to have begun while the veteran 
was in service, although there was no record of this in the 
veteran's service record.  The examiner also indicated that 
the symptoms of the anxiety disorder, which were not fully 
PTSD, stem from his service in that they are related to some 
in service incidents and events.  The Board finds that this 
opinion should be clarified.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
following his release from active duty to 
the present which have not been 
previously submitted.

3.  The RO should arrange for the claims 
folder to be forwarded to the 
psychiatrist who conducted the July 2002 
examination (if unavailable to another VA 
psychiatrist) for an addendum.   Request 
the examiner, after reviewing the claims 
folder to render an opinion as to whether 
it is as likely as not that the currently 
diagnosed psychiatric disorder is related 
to service, to include the psychiatric 
symptoms recorded 1976 and 1983.  If 
another examination is warranted, the 
examination should e conducted.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

4.  Thereafter the RO should re-adjudicate 
the issue of entitlement to a psychiatric 
disorder on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


